People v Manon (2016 NY Slip Op 00421)





People v Manon


2016 NY Slip Op 00421


Decided on January 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2016

Mazzarelli, J.P., Acosta, Moskowitz, Manzanet-Daniels, JJ.


13242 4092/07

[*1] The People of the State of New York, Respondent,
vMarcos Manon, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Katharine Skolnick of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Renee A. White, J., at plea; Ronald A. Zweibel, J., at sentencing), rendered July 23, 2009, convicting defendant of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony drug offender, to a term of 1½ years, further held in abeyance, and the matter remitted for further proceedings in accordance herewith.
We previously held this appeal in abeyance (123 AD3d 467 [1st Dept 2014]) for proceedings relating to defendant's claim under People v Peque (22 NY3d 168 [2013], cert denied 574 US ,
135 S. Ct. 90 [2014]). It now appears that although it is likely that the proceedings will require defendant's testimony, he has been involuntarily deported. Accordingly, we conclude that his testimony should be taken by videoconferencing, if possible (see generally People v Wrotten, 14 NY3d 33[2009]). Given the historyand circumstances of the case, the hearing should be held before a justice other than the sentencing Justice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 21, 2016
CLERK